Citation Nr: 1603074	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  15-28 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation for pleural plaques, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from April 1946 to January 1948.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The January 2013 rating decision denied a rating in excess of 30 percent for pleural plaques.  A notice of disagreement was received in January 2013, a statement of the case was issued in July 2015, and a substantive appeal was received in August 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a rating in excess of 30 percent for pleural plaques.  The Board notes that the Veteran was most recently examined in connection with this claim in April 2012.  The Veteran alleges through his accredited representative in a December 2015 informal hearing presentation that his disability has worsened.  Specifically, it is contended that the Veteran's respiratory disability "has worsened in that he has flare ups."  The Board finds it necessary to remand this case in order to assess the current severity of the Veteran's pleural plaques.

While this case is on remand, the AMC should obtain any outstanding VA medical records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file. 

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected pleural plaques.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  

The examiner should describe all pertinent symptomatology associated with the Veteran's pleural plaques.  Any tests or studies deemed necessary should be conducted, including a pulmonary function test, and findings should be reported in detail.  The following should be reported:

a.  Forced Vital Capacity (FVC); 

b.  Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB));

c.  maximum exercise capacity in ml/kg/min oxygen consumption with cardiorespiratory limitation;

d.  whether the Veteran has cor pulmonale or pulmonary hypertension; and

e.  whether the Veteran requires outpatient oxygen therapy.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

